Citation Nr: 0707403	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant had active service from August 1969 to July 
1973, and served as a member of the U.S. Naval Reserves on 
periods of inactive duty for training (INACDUTRA) from May 
1969 to July 1969 and from August 1973 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had a hearing before the 
Board in October 2003 and the transcript is of record.

The case was brought before the Board in May 2004 and again 
in March 2006, at which times the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claim, to include 
obtaining any and all relevant medical evidence.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


FINDING OF FACT

The preponderance of the medical evidence establishes clearly 
and unmistakably that the veteran's peptic ulcer disease pre-
existed service, did not increase in severity during service, 
and was not aggravated in service or as a result of any 
incident thereof. 


CONCLUSION OF LAW

The criteria for service connection for duodenal ulcer 
disease, to include chronic acquired duodenal ulcer disease 
or aggravation of pre-existing duodenal ulcer disease, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for ulcers (gastric or duodenal) may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309(a).  Here, as will be explained below, 
no legal presumption concerning chronic diseases is 
applicable because the earliest evidence of a current 
diagnosis of duodenal ulcer disease is 2000, nearly three 
decades after service. 

In the absence of a presumption, as is the case here, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran alleges that his duodenal ulcer condition was 
aggravated by his military service due to excessive stress, 
standing and long hours working in his military job as a 
dental technician.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's April 1969 entrance examination notes the 
veteran's self-reported history of duodenal ulcer, 
approximately two years prior.  Other medical records also 
note the ulcer occurring in 1968.  An in-service x-ray of the 
gastrointestinal
(G-I) tract, moreover, noted some deformity possibly 
secondary to the previous ulcer with a scar. 

His service medical records show complaints of epigastric 
distress and treatment for diagnosed 
"gastroenteritis/influenza," during the whole month of July 
1973 prior to separation.  Other diagnoses included G-I 
distress, viral syndrome, rule out peptic ulcer disease.  At 
that time, multiple tests were conducted of the veteran's G-I 
system, to include x-rays, and an examiner concluded, "no 
evidence of active ulceration" and returned the veteran to 
full, active duty.  At that time, the examiner noted the 
veteran's historical evidence of duodenal spasms with 
epigastric pains associated with stress from his marriage and 
job.  However, no test could confirm an active ulcer.  
Specifically, the July 1973 x-ray report found "probable 
proximal duodenal deformity, secondary to old peptic 
disease," but also found "no active ulcer identified." 

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004)

In this case, the veteran's entrance examination indicated a 
pre-existing ulcer based on the veteran's self-reported 
history and some note provided by the veteran (the actual 
note is not of record).  There is medical evidence, 
specifically the July 1973 x-ray, which further confirms the 
veteran had a pre-existing condition upon entering the 
military.  The x-ray report indicated evidence of past peptic 
disease, which was not treated during his active duty.  Self-
reported history, with no actual findings, is not enough to 
rebut the presumption of soundness.  Although the entrance 
examination also indicates a note provided by the veteran 
indicating his pre-existing ulcer, the actual note is not of 
record and therefore, the Board cannot rely on it in 
rebutting the presumption of soundness.  Subsequent medical 
findings seem to indicate that the veteran did have a pre-
existing condition, but, again, the presumption of soundness 
may only be rebutted by medical findings detected during the 
entrance examination.  See Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

Accordingly, the presumption of soundness applies in this 
case and the veteran is presumed to be sound at service 
entrance.  The Board concludes, however, that clearly and 
unmistakably peptic ulcer disease pre-existed service and was 
not aggravated therein, as will be explained below.

At service entrance, the veteran gave a history of a duodenal 
ulcer two years earlier and provided a note regarding this 
disease, the contents of which are unknown.  He was treated 
during service for gastrointestinal symptoms, but testing 
disclosed deformity of the duodenum.  There was also an 
"area of redundancy and deformity which may possibly be 
secondary to previous ulcer disease with scar".  There was 
"no definite radiographic evidence of active ulceration" 
and he was returned to duty.  

The Board finds that this evidence, in sum, clearly and 
unmistakably establishes the pre-service existence of peptic 
ulcer disease.  Thus, the first prong of rebutting the 
presumption of soundness has been met.

After service, the medical evidence shows no indication of an 
active ulcer until August 2000, nearly three decades after 
service.  There is also no medical evidence indicative of an 
active ulcer aggravated beyond normal progression due to 
service.  Indeed, the veteran's post-service ulcer treatment 
is scarce and inconsistent.  The veteran identified private 
and VA outpatient treatment, dating back to 1996.  Those 
records, however, only contain minimal complaints of G-I or 
ulcer pain.  The veteran was first seen for complaints of G-I 
bleeding in October 1999 and a current diagnosis of "clean 
based duodenal ulcer" is well-documented as of August 2000, 
which notes his previous G-I bleedings of 1968 and 1973, but 
no treatment provider has linked the veteran's diagnosis to 
any remote incident of service. 

The majority of the medical treatment records identified by 
the veteran have nothing at all to do with his ulcer 
condition.  Rather, only minimal treatment for his ulcer is 
documented.  Within those scarce records, no medical provider 
has ever linked the veteran's ulcer condition with any 
incident of service or otherwise opined that his condition 
was aggravated due to service. 

The veteran, during his Board hearing, further testified that 
he was asymptomatic during his two years of Naval Reserve 
service following his active military service.  He testified 
he never sought treatment and indeed his Naval Reserve 
discharge examination indicated no abnormalities.  It is 
obvious that peptic ulcer disease was not active during 
service and did not manifest an increase in disability 
therein.  Inservice symptoms were attributed to 
gastroenteritis, influenza, and/or viral syndrome.  An x-ray 
showed evidence of duodenal deformity due to old peptic ulcer 
disease, but no active ulceration.  With no symptoms of 
peptic ulcer disease shown inservice and, indeed, until many 
years after discharge, there was clearly and unmistakably no 
increase in disability during service.

The Board finds the evidence to clearly and unmistakably 
establish the absence of an increase in severity of peptic 
ulcer disease during service.  This is clearly and 
unmistakably so, as no symptoms attributed to peptic ulcer 
disease are shown during service.

The Board has considered the veteran's statements that 
prolonged in-service working hours, stress and standing as a 
dental technician aggravated his ulcer condition beyond its 
normal progression, but he is a layman and has no competence 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  An in-service examiner, in July 1973, noted 
that the veteran's epigastric pain was primarily activated by 
stress.  However, at that time, no active ulcer was found and 
indeed the x-ray report at that time found the veteran's pre-
existing ulcer also to be inactive and well-healed. 

With the presumption of soundness rebutted by clear and 
unmistakable evidence, no basis for inservice aggravation is 
presented.  See VAOPGCPREC 3-2003.

The fact remains that there is no medical evidence that the 
veteran's current duodenal ulcer, diagnosed nearly three 
decades after service, has any relation to any remote 
incident of service.  The medical evidence, on the contrary, 
shows the veteran left active duty in July 1973 with no 
active ulcer and performed two additional years of service 
with the Naval Reserve without incident.  No doctor has ever 
opined that the veteran's current duodenal ulcer disease was 
incurred in or aggravated by any remote incident in service.

The Board finds that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in February 2002, June 2004 and April 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2006).  The April 2006 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran received 
treatment for an active ulcer in-service is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for duodenal ulcer disease 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


